836 F.2d 546Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Tennis MADISON, Plaintiff-Appellant,v.William M. FRENCH, Obie Marsh, Alan Guerrieri, Mid-StateFarms Cooperative Company, Inc., Showell Farms,Incorporated, Defendants-Appellees.
No. 87-3743.
United States Court of Appeals, Fourth Circuit.
Submitted Oct. 22, 1987.Decided Dec. 15, 1987.

Tennis Madison, appellant pro se.
Joel Miller Craig, Newson, Graham, Hedrick, Bryson & Kennon, for appellees.
Before JAMES DICKSON PHILLIPS, SPROUSE, and ERVIN, Circuit Judges.
PER CURIAM:


1
A review of the record and the district court's opinion discloses that this appeal from that court's order dismissing the complaint on grounds of lack of subject matter jurisdiction is without merit.  Because the dispositive issues recently have been decided authoritatively, we dispense with oral argument and affirm the judgment below on the reasoning of the district court.  Madison v. French, C/A No. 87-335-D (M.D.N.C.  Sept. 2, 1987).  Madison's request for the appointment of counsel is denied.


2
AFFIRMED.